I concur with the other members of the court in granting a new trial. I think the rule as to cases where a party is misled by relying on the words or acts of another is well stated inHorn v. Cole, 51 N.H. 287, 300, where the Supreme Court of New Hampshire, after a long examination of cases, says:
"Where a man makes a statement disclaiming his title to property, in a manner and under circumstances such as he must understand those who heard the statement would believe to be true, and, if they had an interest in the subject, would act on as true, and one, using his own means of knowledge with due diligence, acts on the statement as true, the party who makes the statement cannot show that his representation was false, to the injury of the party who believed it to be true and acted on it as such." See also 2 Smith's Lead. Cas. 7th Amer. ed. 711; and the case of Brant v. Virginia Coal  Iron Co. 3 Otto, 326, with the notes on this case in 2 Southern Law Review, N.S. 644.
Exceptions sustained.